THREADGILL, Acting Chief Judge.
The appellant was convicted of two counts of aggravated battery arising from the same criminal episode. He was sentenced as a habitual violent felony offender under section 775.084, Florida Statutes (1991), to two consecutive thirty-year terms with ten-year minimum mandatory terms on each, also to be served consecutively. The appellant challenges the sentences, arguing that the trial court erred in imposing consecutive terms.
Daniels v. State, 595 So.2d 952 (Fla.1992), and Hale v. State, 630 So.2d 521 (Fla.1993), are controlling. Thus, once the appellant’s sentences were enhanced under the habitual felony offender statute, the total penalty should not have been further increased by the imposition of consecutive sentences.
We therefore reverse and remand for the imposition of concurrent sentences.
Reversed; remanded.
PATTERSON and ALTENBERND, JJ., concur.